NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                             FILED
                            FOR THE NINTH CIRCUIT                              FEB 19 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

ANUSH ALEKSANDRYAN,                              No. 08-72970

              Petitioner,                        Agency No. A097-603-481

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 11, 2013
                            San Francisco, California

Before: FARRIS, THOMAS, and N.R. SMITH, Circuit Judges.



       Anush Aleksandryan, a native of Iran and citizen of Armenia, petitions for

review of the decision of the Board of Immigration Appeals (BIA). The BIA

affirmed the immigration judge’s (IJ) denial of her applications for asylum,

withholding of removal, and protection under the Convention Against Torture


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
(CAT).1 The IJ rejected Aleksandryan’s claim of past persecution, concluding that

she was not credible. We “look to the IJ’s oral decision as a guide to what lay

behind the BIA’s conclusion,” when the BIA’s order lacks analysis with regard to

the IJ’s adverse credibility analysis. Avetova-Elisseva v. INS, 213 F.3d 1192, 1197

(9th Cir. 2000) (concluding that the BIA’s “simple statement of a conclusion . . .

suggests that the BIA gave significant weight to the IJ’s findings”). We have

jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence,

Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir. 2001), and deny the petition.

      While the IJ cited seven reasons supporting the adverse credibility finding,

only one is required to support the adverse credibility determination. See Wang v.

INS, 352 F.3d 1250, 1259 (9th Cir. 2003). We find that two of the proffered

reasons are supported by specific, cogent reasons which go to the heart of

Aleksandryan’s asylum claim. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th

Cir. 2004). In particular, the IJ cited Aleksandryan’s inconsistent testimony

regarding her participation in the Armenian People’s Party and her second arrest.

See Alvarez-Santos v. INS, 332 F.3d 1245, 1254 (9th Cir. 2003). Substantial

evidence supports these findings. The IJ confronted Aleksandryan on these two


      1
       Because Aleksandryan filed her application for asylum before May 2005,
the REAL ID Act does not apply. See REAL ID Act of 2005, Pub. L. No. 109-13,
119 Stat. 231.
                                          2
perceived inconsistencies and properly rejected her explanations. Accordingly, the

record evidence does not compel a reasonable fact-finder to overturn the adverse

credibility determination. Singh v. INS, 134 F.3d 962, 966 (9th Cir. 1998).

      In the absence of credible testimony, Aleksandryan’s asylum and

withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156

(9th Cir. 2003). Because Aleksandryan’s CAT claim is based, in part, on the same

testimony the BIA found incredible, and she points to no other arguments showing

it is more likely than not she will be tortured if returned to Armenia, her CAT

claim also fails. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.




                                          3